Citation Nr: 0014377	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left subtalar joint degenerative arthritis, status post 
fusion and status post left calcaneal fracture, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1996 decision, the RO denied the veteran's claim 
for an increased evaluation for his service connected left 
subtalar joint degenerative arthritis, status post fusion and 
status post left calcaneal fracture disability.  In June 
1996, VA received the veteran's notice of disagreement and a 
statement of the case was issued.  VA received the veteran's 
substantive appeal and request for a hearing before a local 
hearing officer in August 1996.  In a September 1996 
decision, the RO assigned an increased evaluation of 20 
percent for the service-connected disability.  Although the 
RO indicated that the increased evaluation of 20 percent 
evaluation satisfied the issue under appeal, the matter is 
before the Board since the veteran did not submit a written 
withdrawal of his appeal as required under 38 C.F.R. 
§ 20.204(b).  Also, the assigned increased evaluation of 20 
percent does not satisfy his appeal, and it continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In October 1998, the Board remanded this issue for further 
development.  The case is now returned to the Board.

In addition to the above, the veteran has raised a claim 
seeking entitlement to an extraschedular rating.  For reasons 
stated below, the matter of an extraschedular rating will be 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal, regarding his service-connected left 
subtalar joint degenerative arthritis, status post fusion and 
status post left calcaneal fracture, has been obtained by the 
RO.

2.  The veteran's service-connected left subtalar joint 
degenerative arthritis, status post fusion and status post 
left calcaneal fracture, is manifested by complaints of pain 
which limits function of the ankle and limited motion, 
productive of no more than marked limited ankle motion, and 
comparable to ankylosis in plantar flexion, less than 30 
degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left subtalar joint degenerative arthritis, status post 
fusion and status post left calcaneal fracture, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271 5286, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the treatment for a 
fracture of the left heel in 1972. 

(The Board notes that there are numerous post-service medical 
records within the claims file pertaining to complaints and 
treatment regarding the veteran's right ankle and bilateral 
knees.  As these treatments are not pertinent to the 
evaluation of the veteran's current claim, the Board will 
simply note their presence but will not discuss them in any 
more detail.)

Records provided by an orthopedist, Dr. Brian G. Burnikel, 
show that in August 1994, the veteran was seen for complaints 
involving his left foot and left ankle.  At that time, the 
reported diagnosis was that of traumatic arthritis of the 
left ankle and subtalar joint, longstanding and probably 
worse involving the subtalar joint.  He was evaluated again 
by Dr. Burnikel in September 1995, for left ankle pain due to 
an inversion injury he sustained when getting out of bed.  
There had been severe swelling and x-rays revealed a proximal 
avulsion fracture of the medial malleolus.  He was given 
anti-inflammatory medications that provided some relief.  He 
had been using a cane in his left hand.  The history of the 
in-service injury was noted.  Post traumatic arthrosis 
subtalar and ankle joint, status post inversion injury was 
diagnosed.  The veteran was to be fitted with an air cast and 
was to continue with anti-inflammatory medication and limit 
his weight-bearing using a cane.  

By rating action of March 1996, service connection for left 
subtalar injury and calcaneal fracture with traumatic 
arthritis, subtalar joint was established.  A 10 percent 
rating was assigned.  

VA outpatient treatment records, dated in 1996, show that the 
veteran continued with treatment for subtalar and calcaneal 
arthrosis and complaints of pain and limited motion.  In an 
April 1996 x-ray report, it is noted that there was marked 
degenerative change in the subtalar joint on the left with 
subchondral sclerosis and joint space narrowing.  It was 
further noted that osteophyte formation was seen in the 
subtalar joint as well as in the plantar aspect of the 
calcaneus, and that flattening of the calcaneus was 
consistent with an old fracture.  No acute fracture of 
dislocation was seen.  The impression was of arthritis of the 
subtalar joint and history of left calcaneal fracture.

In July 1996, the veteran underwent a left subtalar fusion, 
performed at a VA Medical Center.  On examination, there was 
minimal edema, and he was tender to palpation over the 
lateral and medial subtalar joint line, lateral greater than 
medial.  Left ankle dorsiflexion was to 5 degrees and plantar 
flexion to 10 degrees.  Essentially, there was no subtalar 
motion on examination.  There was no tenderness to palpation 
of the articular surface of the talus on plantar flexion.  
Pulses were 2+ and sensation and motor were intact. 

In a September 1996 rating decision, the RO determined that a 
20 percent rating was warranted for the period beginning 
April 30, 1996, followed by a temporary total rating of 100 
percent under the provisions of 38 C.F.R. § 4.30.  After the 
expiration of that period, the 20 percent rating would become 
effective.  

A VA examination was conducted in October 1996.  The examiner 
observed that the veteran was wearing a short leg fiberglass 
cast in good repair.  The examiner also saw the proximal 
extent of an incision over the anterior tibia, and commented 
that it appeared to be well healed with no signs or symptoms 
of infection.  Sensation to light touch was normal.  He moved 
his digits normally without evidence of muscular weakness.  
Capillary refill was brisk.  The examiner diagnosed chronic 
subtalar joint pain status post calcaneal fracture, now 
status post subtalar fusion.   X-rays revealed orthopedic 
fixation of calcanea-talar joint.  

Of record are copies of opinions and recommendations from VA 
physicians, dated in 1996 and 1997, regarding the veteran's 
ability to perform his employment duties due to his left 
ankle.  There are also treatment records dated from 1996 to 
1999 which reflect the veteran's ongoing complaints of pain, 
swelling and the inability to tolerate standing for long 
periods of time.  It was mentioned in a March 1998 treatment 
record entry that the veteran was placed in a cast for three 
weeks and that another attempt would be made for a 
differential injection.  

In March 1998, the veteran testified that he was unable to 
return to work for a period of time following his surgery in 
1996.  He stated he could not stand on his foot or walk on it 
for any period of time, and his job required him to be on his 
feet for the entire period of time, except for two breaks and 
lunchtime.  He referred to the opinions by physicians 
regarding his inability to return to work for an extended 
period of time.  Since he was unable to return to work, he 
had applied for vocational rehabilitation.  He planned to 
study computer maintenance, since it involved a lot of 
sitting, but he put off his plans in anticipation of 
undergoing another surgical procedure.  Since his surgery, 
his additional treatment had included the use of special 
devices in his shoes, daily doses of Naprosyn, and elevation 
and ice.  He indicated he went to the doctor every two, three 
or four months. 

In a May 1998 report, Dr. Burnikel reported an impression of 
healed subtalar arthrodesis on the left.  It was mentioned 
that there was a persistent need for casting.  It was felt 
that the veteran would benefit from an exercise program for 
both lower extremities including the ankles and knees, as 
well as non-steroidal anti-inflammatory medicine.  X-rays 
revealed nicely healing subtalar arthrodesis.  In November 
1998, Dr. Burnikel reported a diagnosis of status post 
subtalar arthrodesis on the left and estimated that the 
subtalar arthrodesis would improve his left foot pain, but he 
would need to continue with conservative treatment for both 
of his knees and right ankle.  A future right knee 
replacement surgery was indicated.  It was noted that he 
would have to perform fairly sedentary type of roles since 
his ambulation, carrying ability and lifting are limited. 

Several VA X-ray reports from 1998 are associated with the 
claims folder.  In one x-ray report from July 1998, it was 
reported that there was fusion of the talocalcaneal joint 
with a metallic screw in place and no evidence of loosening.  
There were mild degenerative changes in the tibiotalar joint 
with mild narrowing of the joint space.  Articulation of the 
bones was within normal limits and there was a mild soft 
tissue swelling over the lateral malleolus.  Bones of the 
left foot were well mineralized and articulare in normal 
anatomical fashion and there was a plantar spur of os calcis.  
In other x-rays taken in July 1998, it was noted that there 
were degenerative changes in the calcaneus and talus, and 
when compared to previous studies, there was interval fusion 
of the subtalar joint space with a stabilization screw 
extending from the calcaneus to the talus.  In a November 
1998 x-ray report it was noted that there was fusion of 
talocalcaneal joint with a metallic screw in place and no 
evidence of loosening.  Mineralization and articulation of 
the bones were within normal limits and there was no soft 
tissue swelling.  Note was made of a small plantar spur of os 
calcis.  There had been no changes in these findings since 
the earlier study in July.  

As per the Board's remand of October 1998, a VA examination 
was conducted in February 1999.  On examination, the veteran 
reported a history of inability to move his ankle since 1972.  
He indicated that since the time of his subtalar arthrodesis 
surgery in 1996 for subtalar arthrosis, he had continued to 
experience pain in his left ankle and developed pain in the 
left knee.  There had been multiple attempts to relieve the 
pain through the use of orthotics and what appeared to the 
examiner to be a solid ankle AFO with a leather shoe locked 
at the ankle.  These reportedly did provide some relief.  The 
shoe had a 3/4 inch heel.  The veteran reportedly continued to 
experience ankle pain on a daily basis in addition to knee 
pain.  It was more pronounced when walking up or down slopes 
and on uneven ground.  

The examiner observed a well healed scar along the lateral 
border of the left foot, the junction of the glabrous and 
nonglabrous skin border.  There was tenderness along the 
anterior aspect of the ankle extending more to the medial 
malleolus than laterally.  There were no palpable osteophytes 
although the range of motion of the ankle was severely 
limited.  Dorsiflexion was only to about 3 degrees short of 
neutral with the knee in extension and plantar flexes to 
about 20 degrees at the hindfoot.  There was more excessive 
motion through the midfoot leading to a perception to greater 
range of motion than what was actually present at the 
hindfoot.  There was no notable subtalar motion whatsoever.  
The position of the foot overall was good with the exception 
of the limited dorsiflexion.  Sensation in the fourth web 
space dorsally was diminished.  He was hypersensitive over 
the area of the scar laterally.  There was pain radiating 
down to his toes on the lateral aspect with any palpation of 
the area.  

X-rays of the left ankle were compared to those taken in 
October 1996.  The following was noted: no definite acute 
fracture with any displacement or dislocation; ankle mortise 
appeared intact; screw fixation and suggestion of ankylosis 
or fusion of the talonavicular joint; bony densities 
measuring up to 1 centimeter larger at distal aspect of the 
lateral malleolus may represent an old trauma or may be 
ossicles; slight degenerative changes; and juxta-articular 
osteopenia.  

The examiner diagnosed left foot status post calcaneus 
fracture and more recent subtalar arthrodesis.  There was 
ankle pain and limitation of range of motion.  The examiner 
determined that the limited dorsiflexion was significant 
during gait with the inability to have tibial progression 
over the foot during stance phase without severe pain.  The 
examiner found that the AFO would not adequately relieve this 
pain unless it was set in plantar flexion to accommodate his 
inability to dorsiflex.  The examiner commented that a rocker 
bottom shoe may be helpful in eliminating some of the pain.  
Otherwise, he would require a tibial talar arthrodesis in 
addition to his subtalar arthrodesis.  This would exacerbate 
the midfoot break and eventually lead to further arthritis in 
the neighboring joints.  It was noted that the veteran's 
problems affected his ability to maintain any occupation 
which requires any standing or lifting.  It also affected his 
activities of daily living in that he has pain with each step 
he takes.  It was further noted that the pain in the ankle 
and the post-traumatic degenerative joint disease in that 
area affected his day to day living and exacerbation of the 
pain would cause early fatigability and even further diminish 
his ability to continue activities.  

The examiner further noted that there was sensory nerve 
dysfunction on the lateral aspect of the foot leading to the 
fourth web space on the dorsal aspect of the foot.  The 
examiner felt that the veteran most likely had a post-
traumatic neuroma formation of that nerve.  There was 
protective sensation in the fourth web space, but there was 
not any hypersensitivity in that area.  It did not seem to 
affect the veteran's shoe wear and his activities of daily 
living or get worse with any particular activities.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain upon those functional 
abilities.  38 C.F.R. § 4.10.

38 C.F.R. § 4.40 provides that functional loss of a part of 
the musculoskeletal system, due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion, may present a basis for 
the assignment of a disability rating, as a part which 
becomes painful on use must be regarded as seriously 
disabled.  Further, when rating disabilities of the joints, 
as in this case, inquiry will be directed to weakened 
movement, excess fatigability, in-coordination, and pain on 
movement.  38 C.F.R. § 4.45.  See also 38 C.F.R. § 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for left subtalar 
joint degenerative arthritis, status post fusion and status 
post left calcaneal fracture, rated 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5270 (1999).  Diagnostic Code 5010 contemplates 
arthritis due to trauma, substantiated by x-ray findings, and 
is rated as degenerative arthritis under Diagnostic Code 
5003. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

Limitation of ankle motion is contemplated by Diagnostic Code 
5271, which provides for the assignment of a maximum rating 
of 20 percent for marked limitation of ankle motion.  The 
Diagnostic Code currently applied, 5270, contemplates 
ankylosis of the ankle, and a 20 percent rating is assigned 
when the ankle is ankylosed in plantar flexion, less than 30 
degrees.  A 30 percent rating is assigned for ankle ankylosis 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A maximum rating of 
40 percent is assigned when the ankle is ankylosed in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees with abduction, adduction, inversion or 
eversion deformity.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Given the criteria provided by the applicable Diagnostic 
Codes, the disability picture presented does not meet 
criteria higher than the 20 percent rating currently in 
effect.  Clearly, there is limited left ankle motion and the 
pain the veteran experiences increases the degree of 
disability.  The effect of the pain was outlined by the VA 
examiner in the February 1999 report.  Therefore, when 
viewing all of the related factors, including the 
considerations outlined by the Court in DeLuca, there is no 
question that the limitation of ankle motion could be 
considered marked as required for the maximum rating of 20 
percent under Diagnostic Code 5271, or that it is comparable 
to ankylosis as required for consideration under Diagnostic 
Code 5270.  Since Diagnostic Code 5270 essentially 
contemplates limited ankle motion and provides for a rating 
higher than 20 percent, it can be applied in this instance.  
However, the application of 5270 would not result in a higher 
rating since the limited motion and pain which contributes to 
the degree of disability cannot be considered comparable to 
ankle ankylosis in plantar flexion between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees.  Therefore, 
there is not a question as to which evaluation should apply.  
38 C.F.R. § 4.7 (1999).  

The Board acknowledges that there is evidence of record which 
demonstrates the effect this disability has had on the 
veteran's ability to obtain and maintain employment.  
However, that matter is not for consideration at this time 
for reasons outlined below in the REMAND.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5270 
or 5271, do not provide a basis to assign an evaluation 
higher than the 20 percent rating currently in effect.

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 3.102, 4.3, but does not find the 
evidence is of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim for an increased evaluation.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Finally, consideration 
has been given to the impact of the veteran's pain on his 
service-connected disability evaluations, as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claim for an 
increased evaluation.  The veteran has not informed VA of the 
existence of any available evidence or further relevant 
records that exist.  Hence, the Board concludes that there 
are no additional pertinent records of treatment which are 
not in the claims folder and would be available.  See Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).


ORDER

Entitlement to an evaluation greater than 20 percent for the 
veteran's service-connected left subtalar joint degenerative 
arthritis, status post fusion and status post left calcaneal 
fracture, has not been established and the appeal is denied.  


REMAND

As noted in the Introduction portion of this decision, the 
Board remanded the issue of an increased evaluation for the 
veteran's service connected disability, in October 1998.  One 
of the requested actions included the consideration of an 
extraschedular rating.  However, a review of the rating 
actions and supplemental statements of the case issued 
subsequent to that request do not reflect such consideration.  
The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

As discussed in the October 1998 remand, the veteran had 
raised a claim for an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) since he argued that he had been unable to 
return to work to perform his particular duties due to his 
service-connected disability.  It was further discussed that 
the Board does not have jurisdiction to adjudicate the 
extraschedular rating claim in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  VA's General Counsel has held 
that the question of entitlement to an extraschedular rating 
is not inextricably intertwined with the question of 
entitlement to a higher schedular rating, and that the proper 
method of returning the case to the RO for further action is 
by remand rather than referral.  VAOPGCPREC 6-96.

The Board also notes regarding the claim for an 
extraschedular rating, that there is evidence of record 
concerning the veteran's inability to maintain employment.  
However, it is unclear whether this evidence considered only 
the veteran's service connected disorders, or considered his 
multiple non-service connected disorders.  Such must be taken 
into account on examination.

In addition to the issue of an extraschedular rating, a 
review of the evidence indicates that the veteran underwent 
surgery on his left ankle in 1996.  On the last VA 
examination in February 1999, the examiner noticed 
hypersensitivity over the area of the surgical scar 
laterally.  The examiner also found sensory nerve dysfunction 
on the lateral aspect of the foot leading to the fourth web 
space on the dorsal aspect of the foot, and commented that it 
was most likely a post-traumatic neuroma formation of that 
nerve.  Therefore, the Board notes that medical evidence 
indicates that the veteran is currently experiencing a 
painful post-surgical scar and a neurological component in 
his left lower extremity.  However, it is uncertain to the 
Board to what extent these are related to the veteran's 
service connected service-connected left subtalar joint 
degenerative arthritis, status post fusion and status post 
left calcaneal fracture; as the examination failed to discuss 
the relationship between these findings and the veteran's 
service connected disorder.

The Board notes that a separate rating for the veteran's scar 
or for the neurological component may be warranted in this 
case.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, prior to the assignment of any such separate rating, 
it must be determined (by medical evidence) whether the 
painful scar and neurological component are in fact related 
to the service connected service-connected left subtalar 
joint degenerative arthritis, status post fusion and status 
post left calcaneal fracture disorder.  Another examination 
is required for this purpose.

The Board may consider only independent medical evidence to 
support our findings, and must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Finally, the Board notes that after the RO prepares a rating 
determination as to these matters, the veteran should be 
notified of his appellate rights in accordance with 38 C.F.R. 
§ 19.25.  If the veteran submits a notice of disagreement, 
the RO should prepare a SOC in accordance with 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal, or the NOD is withdrawn.  
38 C.F.R. § 19.26.  Then, if, and only if, a timely 
substantive appeal is received should this matter thereafter 
be certified to the Board for appellate review.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b).  See also Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) ("absent an NOD, an SOC and a Form 1-9 [substantive 
appeal], the BVA was not required - indeed, it had no 
authority - to proceed to a decision") (citation omitted).

Accordingly this matter is remanded for the following 
development.

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and non-VA) 
who have recently treated the veteran for 
his service-connected left subtalar joint 
degenerative arthritis, status post 
fusion and status post left calcaneal 
fracture.  After securing the necessary 
releases, the RO should obtain any 
outstanding records.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already of record, and associate them 
with the claims folder.

3.  The veteran should be afforded a VA 
examination to determine if additional 
symptoms are due to the scar and/or the 
neurological component described in the 
February 1999 VA examination report.  The 
examiner should identify the 
manifestations of each component 
attributed to the veteran's service 
connected disability.  Such tests as the 
examining physician deems necessary 
should be performed.  Before examining 
the veteran, the examiner should 
carefully review the veteran's claims 
folder, including a copy of this Remand 
and any evidence added to the record.  
Based upon examination of the veteran and 
review of the claims folder, the examiner 
is requested to fully discuss the 
symptomatology directly attributable to 
the veteran's service-connected disorder.  
To the extent possible, the veteran's 
symptoms attributable to any other 
disorder, or any post-service disorder, 
should be distinguished from those 
associated with the service-connected 
disorder.  If it is impossible to so 
distinguish the veteran's symptoms, the 
examiner should so indicate.  The 
examiner should also set forth, in his or 
her report, the extent to which the 
veteran is unable to secure and/or follow 
a substantially gainful occupation due to 
his service connected disabilities, as 
opposed to any non-service connected 
disabilities.  A complete rationale for 
all opinions expressed must be provided.

4.  The RO should then address the issue 
of assignment of a separate rating for a 
scar and/or neurological condition 
related to the service-connected 
disability.  If the findings warrant, 
the RO should consider Esteban v. Brown, 
6 Vet. App. 259 (1994).  The RO should 
also adjudicate the claim for an 
extraschedular rating under § 
3.321(b)(1) (1999).  The RO should issue 
a rating determination and inform the 
veteran of his appellate rights in 
accordance with 38 C.F.R. § 19.25.  This 
matter should be returned to the Board 
only if properly developed for appeal, 
specifically by the submission of a 
timely notice of disagreement, the 
issuance of a statement of the case, and 
the submission of a timely substantive 
appeal.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process.  No action is required by 
the veteran until he receives further notice.  Subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. Lemoine
	Acting Member, Board of Veterans' Appeals

 

